Casey, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate in the State prison system, contends that the determination finding him guilty of attempting to escape, possession of escape items and possession of contraband is not supported by substantial evidence. The latter two infractions are based upon a compass which was found in petitioner’s cubicle and are clearly supported by the record. The escape infraction is premised in part upon confidential information and petitioner claims that the Hearing Officer failed to make the requisite findings regarding the credibility and reliability of the confidential information. An examination of the confidential testimony submitted to us for an in camera review establishes the necessary detailed, specific and corroborative evidence to permit the Hearing Officer to make an independent assessment of the confidential informant’s credibility and the reliability of the information (see, Matter of Lopez v Lacy, 184 AD2d 819), and review of the Hearing Officer’s decision reveals that he made such an assessment. In these circumstances, it was not necessary for the Hearing Officer to interview the informant (see, Matter of Harris v *904Coughlin, 116 AD2d 896, lv denied 67 NY2d 610, 1047). The record also contains the necessary basis for the Hearing Officer’s refusal to disclose the confidential evidence to petitioner (see, Matter of Feneque v Selsky, 188 AD2d 819). We also find no merit in petitioner’s claim that the misbehavior report provided insufficient notice of the alleged misconduct.
Weiss, P. J., Crew III, Cardona and White, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.